Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the Non-final Office Action dated 07/06/2021, as well as amendment to claims and drawings, filed on 09/21/2021 have been entered and made of record.

In light of Applicant’s submission of a replacement drawing sheet for Fig 1, the objection of record with respect to the drawings is withdrawn.

In light of Applicant’s amendment of Claims 5 and 15, the rejection of record of these claims under 35 U.S.C. 112(b) has been withdrawn.

Interpretation of Claims 1-10 under 35 U.S.C. 112(f), as presented in the Non-final Office Action dated, July 6, 2021, has been maintained.

Status of Claims
Claims 1, 2, 4-12, and 14-20 are pending.  Claims 3 and 13 are canceled.


Response to Arguments
Examiner has reviewed Applicant’s arguments and the amended claims filed with the Office on September 21, 2021.  In light of Applicant’s incorporation of original Claims 3 and 13 (which was indicated to include allowable subject matter) into the 

Claim Objections
Claims 5 and 15 are objected to because of the following informalities:
a.	in Claim 5, the term “system off claim 4” should be corrected to “system of claim 4”; and,
b.	in Claim 15, the preamble “The method claim 14” should be corrected to “The method of claim 14”.
Appropriate Corrections are required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 6, 11, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka (JP 2018-66616) in view of Gopal B. Avinash (US 2003/0095715).

Consider Claim 1, Matsuoka discloses: “A pattern recognition system including:
an image gathering unit that gathers at least one digital representation of a field” (Page 2, paragraph 12; discloses the use of a an imaging means in capturing an image of the crops within the soil of farmland); 
“an image analysis unit that pre-processes the at least one digital representation of a field” (Page 2, paragraph 12-13; discloses the original image obtained is converted/ processed, prior to the detection of the state of the farmland condition, into a growth distribution image that represents variation in the growth state of the crop for the purposes of acquiring a more accurate reading of the distribution of the state of growth within the soil of the crops); 
“an annotation unit that provides a visualization of at least one channel for each of the at least one digital representation of the field” (Page 4, paragraph 3; discloses the image of the field to be shown as a NDVI image, which equates to one of the disclosed channels mention within the applicants specification as a valid channel of use);
“wherein, 

the image analysis unit generates a plurality of image samples from each of the at least one digital representation of the field” (Page 4 , paragraph 1; discloses the acquisition of multiple image samples gathered from two potential digital representation of the field of interest); 
“and the image analysis unit splits each of the image samples into a plurality of categories” (Page 4, paragraph 6-7; discloses the images acquired being further split into sampling points P1-P5, and within this split, sampling points P1-P4 are categorized as being within a position on the field that has poor soil, while P5 is categorized as being within a position on the field that has good soil, therefore allowing the user to know whether their farmland is in sufficient or poor condition).  Matsuoka does not explicitly define its sample size to be 512 pixels by 512 pixels.  However, in an analogous field of endeavor, Avinash discloses an image may be segmented for analysis by typical matrix dimensions of 256 X 256 pixels or 512 X 512 pixels, etc. depending on factors such as the subject to be imaged and the resolution desired (Avinash, Paragraph [0039]).  It should be noted that Applicant’s disclosure does not specify the significance of the matrix size; and therefore, the size of the recited matrix is interpreted to be simply a design choice.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Matsuoka in order to define a sample size, as taught by Avinash, for further analyses.  One of ordinary skill in the art would have been motivated to make this combination in order segment a large size image into subsamples for ease of further image processing and pattern recognition, and to obtain a desired resolution for the image samples under .  

Consider Claim 2, the combination of Matsuoka and Avinash discloses “The pattern recognition system of claim 1, wherein the annotation unit separates each digital representation into RGB, NIR and NDVI channels” (Page 4, paragraphs 1-4; discloses the potentiality of imaging the representation of the field through a NDVI channel, through a RGB channel and a NIR channel, which corresponds to the three channels imaged and disclosed according to the applicants specification and figure 5). 

Consider Claim 6, the combination of Matsuoka and Avinash “The pattern recognition system of claim 1, wherein the image analysis unit randomly splits each sample into at least three categories” (Page 4, paragraphs 1-4 discloses the samples acquired being potentially split into 3 separate categories of interest RGB, NIR and NDVI). 
Consider Claim 11, Matsuoka discloses “A method of recognizing a pattern in an image by an image recognition unit including a processor” (Page 4, paragraph 3, discloses the act of processing being done within the disclosure meaning that a processor is utilized) “and a memory, with a program in the memory executing the steps of” (Page 4, paragraph 6; discloses the use of memory being stored in conjunction with the disclosure of interest) 
Page 2, paragraph 12; discloses the use of a an imaging means in capturing an image of the crops within the soil of farmland);
“pre-processing the at least one digital representation of a field” (Page 2, paragraph 12-13; discloses the original image obtained is converted/ processed, prior to the detection of the state of the farmland condition, into a growth distribution image that represents variation in the growth state of the crop for the purposes of acquiring a more accurate reading of the distribution of the state of growth within the soil of the crops);
“providing a visualization of at least one channel for each of the at least one digital representation of the field” (Page 4, paragraph 3; discloses the image of the field to be shown as a NDVI image, which equates to one of the disclosed channels mention within the applicants specification as a valid channel of use);
“generating a plurality of image samples from each of the at least one digital representation of the field” (Page 4 , paragraph 1; discloses the acquisition of multiple image samples gathered from two potential digital representation of the field of interest), “and splitting each of the image samples into a plurality of categories” (Page 4, paragraph 6-7; discloses the images acquired being further split into sampling points P1-P5, and within this split, sampling points P1-P4 are categorized as being within a position on the field that has poor soil, while P5 is categorized as being within a position on the field that has good soil, therefore allowing the user to know whether their farmland is in sufficient or poor condition), 512 X 512 pixels, etc. depending on factors such as the subject to be imaged and the resolution desired (Avinash, Paragraph [0039]).  It should be noted that Applicant’s disclosure does not specify the significance of the matrix size; and therefore, the size of the recited matrix is interpreted to be simply a design choice.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Matsuoka in order to define a sample size, as taught by Avinash, for further analyses.  One of ordinary skill in the art would have been motivated to make this combination in order segment a large size image into subsamples for ease of further image processing and pattern recognition, and to obtain a desired resolution for the image samples under study.  Accordingly, the combination of Matsuoka and Avinash discloses the invention of Claim 11.  

Consider Claim 12, the combination of Matsuoka and Avinash discloses “The method of claim 11, including the step of separating each digital representation into RGB, NIR and NDVI channels” (Page 4, paragraphs 1-4; discloses the potentiality of imaging the representation of the field through a NDVI channel, through a RGB channel and a NIR channel, which corresponds to the three channels imaged and disclosed according to the applicants specification and figure 5).

	Consider Claim 16, the combination of Matsuoka and Avinash discloses “The method of claim 11, including the step of randomly splitting each sample into at least three categories” (Page 4, paragraphs 1-4 discloses the samples acquired being potentially split into 3 separate categories of interest RGB, NIR and NDVI).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka (JP 2018-66616) in view of Gopal B. Avinash (US 2003/0095715), and in further view of Xia (CN 108537164 A).

 	Consider Claim 4, the combination of Matsuoka and Avinash discloses “The pattern recognition system of claim 1”, but does not explicitly disclose “wherein adjacent samples are compared for overlap.”  However, in an analogous field of endeavor Xia discloses “wherein adjacent samples are compared for overlap” (Page 2, paragraphs 11-12; discloses the samples acquired being compared and analyzed for overlap through the use of an overlapping plant unit).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Matsuoka and Avinash in order to include “wherein adjacent samples are compared for overlap”, as taught by Xia.  For clarification purposes the examiner is modifying the analysis conducted with respect to the samples acquired in the combination of Matsuoka and Avinash in order to account for the detection and (Xia, Page 2 paragraph 10).  Accordingly the combination of Matsuoka, Avinash, and Xia discloses the invention of Claim 4.

	Consider Claim 14, the combination of Matsuoka and Avinash discloses “The method of claim 11”, but does not explicitly disclose “wherein adjacent samples are compared for overlap.”  However, in an analogous field of endeavor Xia discloses wherein adjacent samples are compared for overlap (Xia, Page 2, paragraphs 11-12; discloses the samples acquired being compared and analyzed for overlap through the use of an overlapping plant unit).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Matsuoka and Avinash in order to include “wherein adjacent samples are compared for overlap”, as taught by Xia.  For clarification purposes the examiner is modifying the analysis conducted with respect to the samples acquired in the combination of Matsuoka and Avinash in order to account for the detection and comparison of overlap between the samples of interest.  One of ordinary skill in the art would have been motivated to make this combination in order to improve the monitoring efficiency of a crop (Xia, Page 2 paragraph 10).  Accordingly the combination of Matsuoka, Avinash, and Xia discloses the invention of Claim 14.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka (JP 2018-66616) in view of Gopal B. Avinash (US 2003/0095715), and in further view of Xia (CN 108537164 A), and in still further view of Price et al. (US 2018/0108137).

Consider Claim 5, the combination of Matsuoka, Avinash, and Xia discloses “The pattern recognition system of claim 4”, but does not explicitly disclose “wherein a sample is discarded if the sample has more than 30% overlap with an adjacent sample.”  However, in an analogous field of endeavor Price discloses wherein bounding boxes overlapping over an overlapping threshold are discarded (Price, Paragraph [0052]).  It should be noted that Applicant’s disclosure does not specify the significance of the value of “30%” as the overlapping threshold beyond which samples are discarded.  Therefore, the overlapping thresholding value of 30% is interpreted to be simply an arbitrary threshold and a design choice.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Matsuoka, Avinash, and Xia in order to include wherein a sample having an overlap with its adjacent sample, greater than an overlapping threshold, will be discarded, as taught by Price.  One of ordinary skill in the art would have been motivated to make this combination in order to improve the efficiency of the pattern recognition by omitting the redundancy (Price, end of Paragraph [0052]).  Accordingly 

Consider Claim 15, the combination of Matsuoka, Avinash, and Xia discloses “The method of claim 14”, but does not explicitly disclose “wherein a sample is discarded if the sample has more than 30% overlap with an adjacent sample.”  However, in an analogous field of endeavor Price discloses wherein bounding boxes overlapping over an overlapping threshold are discarded (Price, Paragraph [0052]).  It should be noted that Applicant’s disclosure does not specify the significance of the value of “30%” as the overlapping threshold beyond which samples are discarded.  Therefore, the overlapping thresholding value of 30% is interpreted to be simply an arbitrary threshold and a design choice.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Matsuoka, Avinash, and Xia in order to include wherein a sample having an overlap with its adjacent sample, greater than an overlapping threshold, will be discarded, as taught by Price.  One of ordinary skill in the art would have been motivated to make this combination in order to improve the efficiency of the pattern recognition by omitting the redundancy (Price, end of Paragraph [0052]).  Accordingly the combination of Matsuoka, Avinash, Xia, and Price discloses the invention of Claim 15.

In addition to the analyses of Claims 5 and 15 shown in Subsection 12 of this Office action, Claims 5 and 15 are also rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka (JP 2018-66616) in view of Gopal B. Avinash (US 2003/0095715), and in further view of Xia (CN 108537164 A), and in still further view of Livens et al. (US 2018/0051987).

Consider Claim 5, the combination of Matsuoka, Avinash, and Xia discloses “The pattern recognition system of claim 4”, but does not explicitly disclose “wherein a sample is discarded if the sample has more than 30% overlap with an adjacent sample.”  However, in an analogous field of endeavor Livens discloses discarding overlapping a neighboring frame beyond a certain threshold (Livens, Paragraph [0009]).  It should be noted that Applicant’s disclosure does not specify the significance of the value of “30%” as the overlapping threshold beyond which samples are discarded.  Therefore, the overlapping thresholding value of 30% is interpreted to be simply an arbitrary threshold and a design choice.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Matsuoka, Avinash, and Xia in order to include wherein a sample having an overlap with its adjacent sample, greater than an overlapping threshold, will be discarded, as taught by Livens.  One of ordinary skill in the art would have been motivated to make this combination in order to improve the efficiency of the pattern recognition by omitting the extraneous images from being stored and analyzed (Livens, end of Paragraph [0009]).  Accordingly the combination of Matsuoka, Avinash, Xia, and Livens discloses the invention of Claim 5.

Consider Claim 15, the combination of Matsuoka, Avinash, and Xia discloses “The method of claim 14”, but does not explicitly disclose “wherein a sample is discarded if the sample has more than 30% overlap with an adjacent sample.”  However, in an analogous field of endeavor Livens discloses discarding overlapping a neighboring frame beyond a certain threshold (Livens, Paragraph [0009]).  It should be noted that Applicant’s disclosure does not specify the significance of the value of “30%” as the overlapping threshold beyond which samples are discarded.  Therefore, the overlapping thresholding value of 30% is interpreted to be simply an arbitrary threshold and a design choice.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Matsuoka, Avinash, and Xia in order to include wherein a sample having an overlap with its adjacent sample, greater than an overlapping threshold, will be discarded, as taught by Livens.  One of ordinary skill in the art would have been motivated to make this combination in order to improve the efficiency of the pattern recognition by omitting the extraneous images from being stored and analyzed (Livens, end of Paragraph [0009]).  Accordingly the combination of Matsuoka, Avinash, Xia, and Livens discloses the invention of Claim 15.

Claims 7, 8, 17, 18  are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka (JP 2018-66616) in view of Gopal B. Avinash (US 2003/0095715), and in further view of Dai (WO 2019/179270 A1).

Consider Claim 7, the combination of Matsuoka and Avinash discloses “The pattern recognition system of claim 1”, but does not explicitly disclose “wherein the image analysis unit generates a semantic map by applying a modified FPN model to each image sample.”  In an analogous field of endeavor, Dai discloses “wherein the image analysis unit generates a semantic map by applying a modified FPN model to each image sample” (Page 7, paragraphs 1-4; discloses the use of a FPN in the feature extraction done with respect to the analysis of plants conducted and the acquisition of a map as a result).
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Matsuoka and Avinash in order to include wherein the image analysis unit generates a semantic map by applying a modified FPN model to each image sample, as taught by Dai.  For clarification purposes the examiner is modifying the image analysis unit of the combination of Matsuoka and Avinash in order to include the use of a FPN model in conjunction with the use of the acquired samples of the disclosure.  One of ordinary skill in the art would have been motivated to make this combination in order to “receive image information of the planting area; processing the image information of the planting area by using a deep network model to obtain plant planting data; and outputting the Dai, Abstract).  Accordingly, the combination of Matsuoka, Avinash, and Dai discloses the invention of Claim 7. 
 
Consider Claim 8, the combination of Matsuoka, Avinash, and Dai discloses “The pattern recognition system of claim 7, wherein the FPN model encoder is a ResNet”. (Dai, Page 7, paragraphs 1-4; discloses the use of a FPN that can be a Resnet network).  The proposed combination as well as the motivation for combining the Matsuoka, Avinash, and Dai references presented in the rejection of Claim 7, apply to Claim 8 and are incorporated herein by reference.  Thus, the system recited in Claim 8 is met by Matsuoka, Avinash, and Dai.

Consider Claim 17, the combination of Matsuoka and Avinash discloses “The method of claim 11”, but does not explicitly disclose “generating a semantic map by applying a modified FPN model to each image sample.”  In an analogous field of endeavor, Dai discloses “generating a semantic map by applying a modified FPN model to each image sample” (Page 7, paragraphs 1-4; discloses the use of a FPN in the feature extraction done with respect to the analysis of plants conducted and the acquisition of a map as a result).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Matsuoka and Avinash in order to include generating a semantic map by applying a modified FPN model to each image sample, as taught by Dai.  For clarification purposes the examiner is modifying the image analysis unit of the Dai, Abstract).  Accordingly, the combination of Matsuoka, Avinash, and Dai discloses the invention of Claim 17.  

Consider Claim 18, the combination of Matsuoka, Avinash, and Dai discloses “The method of claim 17, wherein the FPN model encoder is a ResNet” (Dai, Page 7, paragraphs 1-4; discloses the use of a FPN that can be a ResNet network).  The proposed combination as well as the motivation for combining the Matsuoka, Avinash, and Dai references presented in the rejection of Claim 17, apply to Claim 18 and are incorporated herein by reference.  Thus, the method recited in Claim 18 is met by Matsuoka, Avinash, and Dai.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka (JP 2018-66616) in view of Gopal B. Avinash (US 2003/0095715), in further view of Dai (WO 2019/179270 A1), and still in further view of Hui (NPL).

Consider Claim 9, the combination of Matsuoka, Avinash, and Dai discloses “the pattern recognition system of claim 8”, but does not explicitly disclose “wherein the FPN decoder includes two 3 x 3 and one 1 x 1 convolution layer.”  However, in an analogous (Hui, “Top down pathway”; discloses the use of two convolutional layers along with a 1x1 layer as a standard with use of a feature pyramid network as illustrated in the following image): 
    PNG
    media_image1.png
    812
    856
    media_image1.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Matsuoka, Avinash, and Dai in order to include “wherein the FPN decoder includes two 3 x 3 and one 1 x 1 convolution layer”, as disclosed by Hui.  For clarification purposes the examiner is modifying the previous combination in order to include the use of a FPN that includes the 3x3 and 1x1 layers is standard within ResNet applications.  One of ordinary skill in the art would have been motivated to make this combination in order to detect objects within an images at different scales. (Hui, Paragraph 1).  Accordingly the combination of Matsuoka, Avinash, Dai, and Hui discloses the invention of Claim 9.

(Hui, “Top down pathway”; discloses the use of two convolutional layers along with a 1x1 layer as a standard with use of a feature pyramid network as illustrated in the following image): 
    PNG
    media_image1.png
    812
    856
    media_image1.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Matsuoka, Avinash, and Dai in order to include “wherein the FPN decoder includes two 3 x 3 and one 1 x 1 convolution layer”, as disclosed by Hui.  For clarification purposes the examiner is modifying the previous combination in order to include the use of a FPN that includes the 3x3 and 1x1 layers is standard within ResNet applications.  One of ordinary skill in the art would have been motivated to make this combination in order to detect objects within an images at different scales. (Hui Paragraph 1).  Accordingly the combination of Matsuoka, Avinash, Dai, and Hui discloses the invention of Claim 19.

Claim 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka (JP 2018-66616) in view of Gopal B. Avinash (US 2003/0095715), in further view of Dai (WO 2019/179270 A1), in still further view of Hui (NPL), and in still further view of Georgescu (US 20190139216).

Consider Claim 10, the combination of Matsuoka, Avinash, Dai, and Hui discloses “The pattern recognition system of Claim 9”, but does not explicitly disclose “wherein the FPN decoder includes batch normalization layer and a leaky ReLU layer.”  However, in an analogous field of endeavor, Georgescu discloses “wherein the FPN decoder includes batch normalization layer and a leaky ReLU layer” (Georgescu, Paragraph 0047; discloses the Feature Pyramidal network that the decoder is based upon further including a batch normalization layer and a ReLU activation layer).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Matsuoka, Avinash, Dai, and Hui in order to include “wherein the FPN decoder includes batch normalization layer and a leaky ReLU layer”, as taught by Georgescu.  For clarification purposes the examiner is modifying the FPN disclosed in the combined teachings of Matsuoka, Avinash, Dai and Hui so that it includes the 

Consider Claim 20, the combination of Matsuoka, Avinash, Dai, and Hui discloses “The method of Claim 19”, but does not explicitly disclose “wherein the FPN decoder includes batch normalization layer and a leaky ReLU layer.”  However, in an analogous field of endeavor Georgescu discloses “wherein the FPN decoder includes batch normalization layer and a leaky ReLU layer” (Georgescu, Paragraph 0047; discloses the Feature Pyramidal network that the decoder is based upon further including a batch normalization layer and a ReLU activation layer).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Matsuoka, Avinash, Dai, and Hui in order to include “wherein the FPN decoder includes batch normalization layer and a leaky ReLU layer”, as taught by Georgescu.  For clarification purposes the examiner is modifying the FPN disclosed in the combined teachings of Matsuoka, Avinash, Dai, and Hui so that it includes the normalization and ReLU layers.  One of ordinary skill in the art would have been motivated to make this combination in order to detect objects of interest using deep learning.  Accordingly, the combination of Matsuoka, Avinash, Dai, Hui, and Georgescu discloses the invention of Claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ETST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/Siamak Harandi/Primary Examiner, Art Unit 2662